Case 19-42329      Doc 33     Filed 09/10/19 Entered 09/10/19 13:24:35            Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IN RE:                                           )   Case No: 19-42329-659 Chapter 13
MATTHEW ROBERT LATIMER                           )   Plan Pmt:    TPI $648;$814X58
MARY E LATIMER                                   )   B07/2019
                                                 )   Term:
                      Debtors                    )
                                                     1ST AMENDED

     CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                         CERTIFICATION
    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
Trustee has reviewed the Debtors' schedules and plan, and has conducted a Section 341 meeting
of creditors, and except to the extent the Trustee's objection has been overruled, the Chapter 13
plan complies with all Chapter 13 and other applicable provisions of Title 11 United States Code;
the Debtors have advised that they have made all DSO payments and filed all tax returns as
required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's objection has been overruled. The
Debtors are substantially current in their payments to the Trustee; and the Trustee is not aware of
any outstanding objections to confirmation.

Dated: August 30, 2019                               /s/ Diana S. Daugherty, Chapter 13 Trustee
CNFORD--SC
                                                     Diana S. Daugherty, Chapter 13 Trustee
Original Confirmation hearing set for:               P.O. Box 430908
June 13, 2019                                        St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                               ORDER
    It is ORDERED that the plan is confirmed; that the Trustee shall distribute any payments
received in conformance with Title 11; that except as provided in 11 U.S.C. § 1304(b), the
Debtors are hereby prohibited during the pendency of this case from in any way encumbering or
disposing of any property of this estate or from incurring any further debt, without prior written
approval of the Court excepting debts incurred for protection of life, health, or property when not
reasonably practical to secure prior approval. The automatic stay under 11 U.S.C. § 362 and
11 U.S.C. § 1301 is terminated as to any collateral listed in 3.9(B) of the plan. Any provision
in the plan providing for special classification and treatment of claims filed after the Bankruptcy
Rule 3002(c) or 11 U.S.C. § 502(b)(9) date shall be void; such claims shall receive treatment
pursuant to 11 U.S.C. § 726(a)(3).




 DATED: September 10, 2019                            KATHY A. SURRATT-STATES
 St. Louis, Missouri                                  Chief U.S. Bankruptcy Judge
Case 19-42329     Doc 33   Filed 09/10/19 Entered 09/10/19 13:24:35        Main Document
                                        Pg 2 of 2



19-42329-659       CERTIFICATION AND ORDER OF CONFIRMATION FOR                     Page 2 of 2
                                  CHAPTER 13 PLAN
Copy mailed to:
MATTHEW ROBERT LATIMER                    Diana S. Daugherty, Chapter 13 Trustee
MARY E LATIMER                            P.O. Box 430908
112 DRIFTWOOD CIRCLE                      St. Louis, MO 63143
IMPERIAL, MO 63052
                                          LAW OFFICES OF TOBIAS LICKER
                                          1861 SHERMAN DR
                                          ST CHARLES, MO 63303
